Citation Nr: 1756222	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-20 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  He died in July 2014, and the appellant is his surviving spouse.  In December 2016, VA granted her substitution request.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  


FINDING OF FACT

The Veteran's service-connected disabilities prevented him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2007, the Veteran submitted a claim in which he stated that he was unable to work because of his service-connected disabilities.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify TDIU.  38 C.F.R. §§ 3.341(a), 4.19; See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Board determines that TDIU should be granted for the period on appeal.

First, the Veteran's posttraumatic stress disorder (PTSD) with alcohol abuse and alcohol-induced mood disorder had a disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Additionally, the Veteran had service-connected alcoholic cirrhosis of the liver associated with PTSD and alcohol abuse that was rated as noncompensable and was assigned an effective date during the pendency of the appeal (effective July 31, 2012).  In any event, throughout the pendency of the appeal, the Veteran had an overall combined disability rating of 70 percent for the period on appeal.  As such, the Veteran met the requirements for schedular consideration of TDIU.  

Further, the evidence demonstrates that the Veteran was unable to obtain gainful employment during this period.  In making this determination, the Board places significant probative value on the Veteran's contentions that the combined effects of his service-connected disabilities, including severe nightmares, anxiety, anger issues, and chronic alcohol abuse, prevented him from working.  Specifically, the Board acknowledges the Veteran's credible and competent statements that his service-connected disabilities forced him to quit his job as a railroad conductor of over 30 years, given that he could no longer perform his job duties, which required significant concentration and close coordination among coworkers.  

Moreover, the Board also places significant probative value on the opinions from the VA examiners which indicate that the Veteran's service-connected disabilities caused significant interference with his ability to work.  Again, the question in this case is whether the Veteran could secure or follow substantially gainful employment, not whether he was totally precluded from work.  The evidence in this case places the question of substantially gainful employment in great doubt, and the Board has resolved all doubt in the claimant's favor. 

Accordingly, entitlement to TDIU is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).


ORDER

Entitlement to TDIU is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


